DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 14-21 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 13-20 of prior U.S. Patent No. 11,151,895 B2. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,151,895 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because a later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Instant Application
U.S. Patent No. 11,151,895 B2
1. A method comprising: specifying a desired margin of error for a Bayesian point estimate of an actual population proportion of individuals choosing a particular one of a plurality of options; determining a sample size needed to achieve the desired margin of error by simulating samples of different sizes, each having a Bayesian point estimate equal to the desired margin of error plus a number equal to one divided by the number of the plurality of options, the determined sample size being the one yielding the desired margin of error; obtaining from a population of individuals each choosing one of the plurality of options an independent random sample of the size determined to yield the desired margin of error; and estimating the actual population proportion of individuals choosing the particular one of the plurality of options from a simple Bayesian regression of the estimated population proportion on the computed proportion of individuals in the sample choosing the particular one of the plurality of options using an unbiased classical, non-Bayesian estimator of a square of the correlation between the population proportions and the sample proportions over the plurality of options as the regression coefficient, wherein said sample size is less than a sample size required to achieve said desired margin of error determined without said simulating and said estimating.

1. A method comprising: specifying a desired margin of error for a Bayesian point estimate of an actual population proportion of individuals choosing a particular one of a plurality of options; determining a sample size needed to achieve the desired margin of error by simulating samples of different sizes, each yielding a Bayesian point estimate equal to the desired margin of error plus a number equal to one divided by the number of the plurality of options, the determined sample size being the one yielding the desired margin of error; obtaining from a population of individuals each choosing one of the plurality of options an independent random sample of the size determined to yield the desired margin of error; and estimating the actual population proportion of individuals choosing the particular one of the plurality of options from a simple Bayesian regression of the estimated population proportion on the computed proportion of individuals in the sample choosing the particular one of the plurality of options using an unbiased classical, non-Bayesian estimator of a square of the correlation between the population proportions and the sample proportions over the plurality of options as the regression coefficient, wherein said sample size is less than a sample size required to achieve said desired margin of error determined without said simulating and said estimating.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, the term “substantially” (on line 6, …”that substantially includes 95 percent …”) is vague and a relative term that renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. 
The examiner is aware of usage of the term "substantially" must be analyzed to determine whether this usage is definite or not to one in the field of invention, but in this case, the term has not been define , lack of boundaries  and is a relative term.
Note: Terms lacking precise boundaries from within the intrinsic evidence of a patent have been basis for a finding of invalidity under 35 USC § 112, ¶ 2, under Amgen. Judge Newman distinguishes Amgen under the facts of thecase ( In Verve, LLC v. Crane Cams, Inc., __ F.3d __, App. No. 01-1417 (Fed. Cir. Nov. 14, 2002)(Newman, J.), opinion below, 145 F. Supp.2d 862, 60 USPQ2d 1219 (E.D. Mich. 2001)).


Allowable Subject Matter
Claims 13 and 22 are allowed. 
Claims 1-12 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations,  estimating the actual population proportion of individuals choosing the particular one of the plurality of options from a simple Bayesian regression of the estimated population proportion on the computed proportion of individuals in the sample choosing the particular one of the plurality of options using an unbiased classical, non-Bayesian estimator of a square of the correlation between the population proportions and the sample proportions over the plurality of options as the regression coefficient, wherein said sample size is less than a sample size required to achieve said desired margin of error determined without said simulating and said estimating, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 13 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, estimating the actual population mean of individuals in each group separately from a simple Bayesian regression of the actual population mean for the group on the computed mean of measurements of individuals in the sample obtained from the group using a classical, non-Bayesian estimator of a square of the correlation between the population means and the sample means of the two groups as the regression coefficient, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 22 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, estimating the actual population mean of individuals in each group separately from a simple Bayesian regression of the actual population mean for the group on the computed mean of measurements of individuals in the sample obtained from the group using a classical, non-Bayesian estimator of a square of the correlation between the population means and the sample means of the two groups as the regression coefficient, in combination with all other limitations in the claim(s) as defined by applicant.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al. (US Patent Application Publication 2009/0132347 A1);
Wang (US Patent Application Publication 2007/0043610 A1);
Goldberg et al. (US Patent Application Publication 2006/0212279 A1);
Allison et al. (US Patent Application Publication 2006/0141489 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2857